DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claim 6, 8, 11, and 16-27 stand rejected under Section 112(a) for lack of enablement.  Claims 16-18 stand rejected for failing to meet the written description requirement.  Claims 6, 8, 11, and 16-27 stand rejected under Section 112(b).
Applicants amended claims 6, 8, and 11, and canceled claims 16-18.  Applicants responded to the Office’s remark relating to claim 11.  Applicants argue that the application is in condition for allowance.
Turning first to the Section 112(a) enablement rejections: Applicants’ amendments address the previously noted Section 112(a) enablement rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(a) enablement rejections are withdrawn.
Section 112(a) written description rejections: Applicants’ cancellation of claims 16-18 renders moot the Section 112(a) written description rejections.  These rejections are withdrawn as moot.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.

Note: No amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 6, 8, 11, and 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 6: The claim has been found allowable because the prior art of record does not disclose “a second insulating layer is formed so as to be spaced apart from the first insulating layer in the second direction, the second insulating layer in contact with another surface of the first conductive layer facing the substrate, the second insulating layer in a position facing the second electrode in the first direction”, in combination with the remaining limitations of the claim.
With regard to claims 19, 22, and 25: The claims have been found allowable due to their dependency from claim 6 above.
With regard to claim 8: The claim has been found allowable because the prior art of record does not disclose “a second insulating layer is formed so as to be spaced apart from the first insulating layer in the second direction, the second insulating layer interposed between the third conductive layer and the second conductive layer in a position facing the second electrode in the first direction”, in combination with the remaining limitations of the claim.

With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “the first conductive layer is formed so as to be in contact with the first semiconductor layer in at least a part of a region facing the first insulating layer in the first direction and to connect a side surface of the first electrode, the third region, and the first region”, in combination with the remaining limitations of the claim.
With regard to claims 21, 24, and 27: The claims have been found allowable due to their dependency from claim 11 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897